Title: John Adams to Cotton Tufts, 3 April 1786
From: Adams, John
To: Tufts, Cotton


     
      Dear sir
      Grosvenor Square April 3. 1786
     
     Inclosed with this is a Letter to Dr Holyoke and all the original Papers from the Royal Society of Medicine.
     You will be so good as to inclose and direct them to him.
     I hope Mr. John is, or will soon be at Colledge. You may draw upon me for two hundred Pounds st. and invest it as before, to help you pay the Expences of my Boys. Yours
     
      John Adams
     
     
      Inclosed is a Note from my Friend Count Sarsefield. Will you be so good as to enquire and write me any Intelligence you can obtain of these Mac Auliffes, at Boston.
     
    